 Case 7:16-cv-00108-O Document 172 Filed 09/13/19   Page 1 of 4 PageID 4728




               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                      WICHITA FALLS DIVISION


FRANCISCAN ALLIANCE, INC.;
SPECIALTY PHYSICIANS OF
ILLINOIS, LLC,;
CHRISTIAN MEDICAL &
DENTAL ASSOCIATIONS;

- and -

STATE OF TEXAS;
STATE OF NEBRASKA;
COMMONWEALTH OF
KENTUCKY, by and through
Governor Matthew G. Bevin;
STATE OF KANSAS; STATE OF
LOUISIANA; STATE OF                      Civ. Action No. 7:16-cv-00108-O
ARIZONA; and STATE OF
MISSISSIPPI, by and through
Governor Phil Bryant,

            Plaintiffs,

v.

ALEX M. AZAR, II, Secretary of the
United States Department of Health
and Human Services; and UNITED
STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES,

            Defendants.


     STATE PLAINTIFFS’ UNOPPOSED MOTION FOR SUBSTITUTION OF COUNSEL
 Case 7:16-cv-00108-O Document 172 Filed 09/13/19              Page 2 of 4 PageID 4729


      State Plaintiffs in the above-captioned and numbered cause respectfully move

the Court to enter an Order permitting the withdrawal of Michael Toth as co-counsel.

As of September 16, 2019, Mr. Toth will no longer be employed by the Office of the

Attorney General of Texas. Further, State Plaintiffs ask the Court to allow William

T. Thompson to be substituted in place of Mr. Toth as co-counsel. Mr. Thompson is a

member in good standing with the State Bar of Texas and with this Court. David J.

Hacker will remain lead counsel.

      State   Plaintiffs   request   that     all   future   correspondence    and   other

communications regarding this case be directed to the following attorneys:

      David J. Hacker
      William T. Thompson
      Office of the Attorney General of Texas
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711-2548
      (512) 936-1414 | FAX: (512) 936-0545
      david.hacker@oag.texas.gov
      william.thompson@oag.texas.gov


Respectfully submitted this the 13th day of September 2019.

DOUG PETERSON                               KEN PAXTON
Attorney General of Nebraska                Attorney General of Texas

DEREK SCHMIDT                               JEFFREY C. MATEER
Attorney General of Kansas                  First Assistant Attorney General

JEFF LANDRY                                 RYAN L. BANGERT
Attorney General of Louisiana               Deputy Attorney General for Legal Counsel

MARK BRNOVICH                               DAVID J. HACKER
Attorney General of Arizona                 Special Counsel to the First Assistant
                                              Attorney General
                                            Texas Bar No. 24103323
                                            david.hacker@oag.texas.gov




                                             2
Case 7:16-cv-00108-O Document 172 Filed 09/13/19    Page 3 of 4 PageID 4730


                                  /s/ Michael Toth
                                  MICHAEL C. TOTH
                                  Special Counsel for Civil Litigation
                                  Texas Bar No. 24100608
                                  michael.toth@oag.texas.gov

                                  /s/ William T. Thompson
                                  WILLIAM T. THOMPSON
                                  Special Counsel for Civil Litigation
                                  Texas Bar No. 24088531
                                  william.thompson@oag.texas.gov

                                  OFFICE OF THE ATTORNEY GENERAL
                                  P.O. Box 12548, Mail Code 001
                                  Austin, Texas 78711
                                  (512) 936-1414

                                  ATTORNEYS FOR PLAINTIFFS
                                  STATE OF TEXAS; STATE OF
                                  NEBRASKA; COMMONWEALTH
                                  OF KENTUCKY, by and through
                                  Governor Matthew G. Bevin;
                                  STATE OF KANSAS; STATE OF
                                  LOUISIANA; STATE OF ARIZONA; and
                                  STATE OF MISSISSIPPI, by and through
                                  Governor Phil Bryant




                                   3
  Case 7:16-cv-00108-O Document 172 Filed 09/13/19          Page 4 of 4 PageID 4731


                             CERTIFICATE OF CONFERENCE

       I hereby certify that on September 12, 2019, I conferred with counsel for all

parties who indicated that they are unopposed to this motion. Counsel for proposed

intervenors did not respond.

                                            /s/ William T. Thompson
                                            WILLIAM T. THOMPSON
                                            Special Counsel for Civil Litigation




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, I electronically filed the foregoing

document through the Court’s ECF system, which automatically serves notification

of the filing on counsel for all parties.

                                            /s/ William T. Thompson
                                            WILLIAM T. THOMPSON
                                            Special Counsel for Civil Litigation




                                            4
